 In theMatter ofCHEMURGIC CORPORATIONandINTERNATIONAL Asso-CIATION OF MACHINISTS,LODGE824, A. F. OF L.Case No. 20-R-1128.-Decided February 5, 1945Mr. Herbert L. Breed,of Oakland, Calif., for the Company.Mr. James F. Galliano,of Oakland, Calif., andMr. K. C. Apperson,of Richmond, Calif., for the IAM.Mr. P. H. McCarthy, Jr.,of San Francisco, Calif., andMr. R. D. Lee,of Richmond, Calif., for the Laborers.Mr. Paul Bisgyer,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition,duly filed by International Association of Ma-chinists, Lodge 824, A. F. of L., herein called the IAM, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Chemurgic Corporation, Richmond, California, hereincalled the Company, the National Libor Relations Board providedfor an appropriate hearing upon due notice before Robert E. Tillman,Trial Examiner. Said hearing was held at San Francisco, California,on December 11, 12, and 13, 1944. The Company, the IAM, and Con-struction, General and Track Laborers, Production, Factory, Plant,Maintenance, Oil, Tunnel and Aqueduct Workers, Local Union 324 ofContra Costa County, A. F. of L., herein called the Laborers, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChemurgic Corporation is a Nevada corporation having its officeand principal place of business in Richmond, California.The Com-60 N. L. R. B., No. 80.412 CHEMURGIC CORPORATION413pany is engaged in the manufacture of bombs and other pyrotechnicsat its two plants, one in Richmond, California, with which we aresolely concerned, and the other in Turlock, California.During thefirst 10 months in 1944, the Company purchased for use at its twoplants, raw materials valued at approximately $500,000, of whichabout 50 percent was shipped from points outside the State of Cali-fornia.During the same period, products finished at these plantswere valued at approximately $1,500,000, about 90 percent of whichwas delivered to the United States Government at these plants, theremainder having been sold to private firms, some of which are locatedoutside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge 824, and Construc-tion, General and Track Laborers, Production, Factory, Plant, Main-tenance,Oil,Tunnel and Aqueduct Workers, Local Union 324 ofContra Costa County, both affiliated with the American Federation ofLabor, are labor organizations admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn June 23 and July 7, 1944, the IAM requested the Company tobargain with it as the representative of certain of the Company'semployees.The Company refused, claiming that it was bound byan existing contract with the Laborers.While the Company does notnow raise the contract as a bar, the Laborers argues that it precludesa present determination of representatives.On November 26, 1941, the Company and the Laborers entered intoa closed-shop contract covering all employees, effective January 2,1942, for a term expiring on July 1, 1945. In accordance with itsprovisions, the contract was modified in unimportant respects by asupplemental agreement dated August 17, 1942, which left the termi-nation date unchanged. Inasmuch as this contract is for a longerperiod than 1 year and has already been in effect more than 3 years,it does not constitute a bar.'The Laborers also urges, in substance, dismissal of the petition onthe ground that both it and the IAM are American Federation ofLabor affiliates involved in a jurisdictional dispute.However, since'Matter of Mathieson Alkali Works,55 N L. R. B. 1100;andMatter of SutherlandPaper Company,55 N. L. R. B. 38Moreover,the record discloses that the Company and the Laborers have negotiated anew contract which only awaits disposition of the instant proceeding before becomingeffective. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDit appears that the jurisdictional dispute has been in existence formore than 21/2 years and there is no likely prospect of settlement bythe parent organization,' we are of the opinion that a present deter-minationof representatives is not foreclosed 3The record indicates that the, IAM represents a substantial numberof employees in the unit hereinafter found appropriate.4We find that a question affectingcommerce has arisen concerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.TV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe IAM requests a unit of machinists and machinist helpers.TheLaborers and the Company contend that such a unit is inappropriatefor the reasons that there are no employees solely engaged in workassociated with the machinist craft, and collective bargaining hasbeenconducted for 3 years on the basis of a plant-wide unit.There are, at present, six employees whom the IAM would includein the unit.Three of them, Lloyd Westcamp, Thomas Peterson, andElmer McCrea, are classified by the IAM as machinists, and three,Joseph Shields, Albert Evans, and Ocy Pearce, as machinist helpers.The Company and the Laborers apparently consider these employeesmerely general maintenance men.Westcamp testified that he de-votes 90 percent of his time to machinist lathe work, and the balanceof his time to the upkeep of motors and plant maintenance and thatPeterson performs similar work.McCrea testified that his dutiesentail repairing, installing and setting up machinery, building newequipment, and lathe work.5 Significantly, in an application sub-mitted to the War Labor Board requesting a machinist wage'rate forWestcamp, Peterson, and McCrea, the functions of these employeeswere described by the Company as those of machinists.Turning to Shields, Evans, and Pearce, it appears that they areunskilled workers performing diverse jobs.Shields spends about75 percent of his time collecting and disposing of waste chemicalproducts, and the rest of his time in gardening and other odd tasks.A copy of anunansweredletter dated October 4,1944, from the Board'sDirector ofField Divisionto Frank P Fenton, Director of Organization of the American Federationof Labor, requestinginformation as to effortsmade to settlethe jurisdictional disputebetween the unions involved herein, was received in evidence8Matter of Southwestern Public ServiceCompany,Panhandle Division,58 N. L.R. B. 926;Matter ofMidwest PrintingCo., 58 N. L. R. B673;Matter of Mountain States PowerCompany,58N. L. R B 109.The IAM introducedinto evidence an authorization list containing the names of sixpersons appearingon the Company's pay roll.There aresix employees in the allegedappropriate unit.The Laborersrelies on itscontractas proof of interest in the proceeding,5 It appears that machinists also may occasionally do work notdirectlyrelated to theircraft. CHEMURGIC CORPORATION415Evans cares for the company-owned sheep, assists in gardening, helpsthe electrician "a large percentage of the time" and does other generaljobs.Pearce performs substantially the same duties as Shields andEvans, and all three occasionally help machinists in such work asmoving heavy machinery.In view of the foregoing facts, we are of the opinion and find thatWestcamp, Peterson, and McCrea comprise a well-defined, machinistcraft group, and that Shields, Evans, and Pearce are not madhinisthelpers.As noted in Section III,supra,for 3 years the Laborers has main-tained contractual relations with the Company for all employees pur-suant to the closed-shop agreement dated November 26, 1941; as modi-fied by the 1942 agreement. It appears, however, that at the time ofthe execution of the original contract, the Company employed abouttwo non-supervisory maintenance employees, neither of whom prob-ably was a machinist.The record indicates that the machinists,Westcamp, Peterson, and McCrea, never became members of the La-borers, despite the provision in the contracts requiring new employeesto join within 3 weeks after they are hired .6On the contrary, it isclear that, during their employment, they have continuously retainedtheir membership in the IAM.7 In 1942, the IAM sought recognitionfrom the Company as the bargaining agent for machinists, but theCompany refused because of its contract with the Laborers, while theLaborers apparently declined, and still declines, to relinquish juris-diction over such employees to the IAM.The evidence is not contradicted that machinists have ignored thegrievance procedure 8 adopted by the Laborers and the Company, andboth individually and as a group, and without the Laborer's aid, havepresented their.complaints and requests for wage increases directly tothe Company's personnel office, its president, or other officer, who may°Westcamp testified that 3 or 4 months after he began to work for the Company hereceived a post card from the Laborers requiring him to join or be relieved of his job;that he complained to the IAM's financial secretary;and that together they discussed thematter with the Laborers'senior business representative who tore up the card sayingthat it was a mistake.7Westcamp was employed in July 1942 and was initiated into the TAM on September16, 1942.McCrea was employed on April 20,1943 and was transferred to the IAM onApril 9, 1943 from another lodge,while Peterson also was transferred to the IAM inJuly 1942.°While the contract and its supplement do not specifically provide for the handling ofgrievances,a grievance procedure has been evolved through a course of practiceAbouta year ago,at the suggestion of the War Labor Board,a Labor Management Committeewas formed to consider job reclassifications necessitated by the frequent changes in theCompany'soperations.Gradually,this Committee assumed the additional function ofadjusting employees'grievances,and a procedure was adopted,which is presently ineffect, whereby employees, in the first instance,bring their complaints to the plant stewardor a committee member, who in turn submits them to the Committee If no settlementresults,the grievances are jointly considered by the Laborers' senior business representativeand the Company'spresident.This Committee consists of three employees and threeCompany representatives.The employee representatives are chosen by and from 10 ofthe oldest employees who are members of the Laborers. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave referred such complaints and requests to the Labor ManagementCommittee for initial consideration.In pursuing this independentcourse of bargaining, machinists, it appears, have been successful in anumber of instances, although they may also have shared ina generalwage increase and other benefits obtained by the Laborers for all theCompany's employees.In view of all the circumstances, we are of the opinion that themachinists, may constitute a separate bargaining unit,° or be includedin the existing comprehensive unit.Therefore, before making a finaldetermination with respect to the appropriate unit, we shall first ascer-tain the desires of the employees-themselves as reflected by an election.Upon the results of this election, will depend, in part, our determina-tion.Accordingly, we shall direct that, an election by secret ballotbe conducted among all the Company's machinists at its Richmond;California, plant, excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election, subject to the limitations and additionsset forth therein, to determine whether they desire to be representedby the IAM or the Laborers. If a majority of the employees in thisvoting group select the IAM as their bargaining representative, theywill have thereby indicated their desire to constitutea separate appro-priate unit.If, however, a majority of these employeeschoose theLaborers, then they will have thereby indicated their desire to be partof the established plant-wide unit.'0DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations--Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chemurgic Cor-°SeeMatter of General Electric Company(Lynn River Works and Everett Plant),58 N. L. R. B. 57,and cases cited ; andMatter of Goodyear Tire d Rubber Company,55N. L. R. B. 918, and cases cited.10 The IAM, in the alternative,would accede to a unit of maintenance departmentemployees excluding the toolroom attendant and the maintenance department foreman.While we have permitted,under appropriate circumstances, a unit restricted in scopeto be established,notwithstanding a history of collective bargaining on a more compre-hensive basis,we have done so in cases involving well-defined skilled, and cohesive craftgroups.See cases cited in footnote 9.Accordingly,we find no merit in the IAMs alter-native position.Moreover,considering the history of collective bargaining,those factorswhich impel a self-determination election for machinists are not present insofar as themaintenance department employees are concerned. CHEMURGIC CORPORATION-417poration, Richmond, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the voting group set forth in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by MachinistsLodge 824, A. F. L.,11 or by Construction, General and Track Laborers,Production, Factory, Plant, Maintenance, Oil, Tunnel and AqueductWorkers, Local Union 324 of Contra Costa County, A. F. of L., for thepurposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.11 The IAM's request that its name appear on the ballot as set forth above is granted.P628563-45-vol 60-28